Case 1:21-cv-22162-CMA Document 5 Entered on FLSD Docket 06/11/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-22162-CIV-ALTONAGA

 VENIT JEAN BAPTISTE,

        Plaintiff,
 v.

 VICTORIA BOURLAND, et al.,

       Defendants.
 ___________________________/

                                               ORDER

        THIS CAUSE comes before the Court upon a review of the Complaint [ECF No. 1] and

 Supplement [ECF No. 1-3], filed on June 10, 2021. Plaintiff, Venit Jean Baptiste, also filed an

 Application to Proceed in District Court Without Prepaying Fees or Costs [ECF No. 3]. Because

 Plaintiff is a pro se litigant who has not paid the required filing fee, the screening provisions of 28

 U.S.C. section 1915(e) are applicable. Pursuant to the statute, courts are permitted to dismiss a

 suit “any time [] the court determines that . . . (B) the action or appeal . . . (i) is frivolous or

 malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

 against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2) (alterations added).

 Upon initial screening, the Court finds Plaintiff’s Complaint must be dismissed for failure to state

 a claim over which the Court has subject matter jurisdiction and upon which relief can be granted.

        Federal courts are “empowered to hear only those cases within the judicial power of the

 United States as defined by Article III of the Constitution, and which have been entrusted to them

 by a jurisdictional grant authorized by Congress.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

 405, 409 (11th Cir. 1999) (quotation marks omitted; quoting Taylor v. Appleton, 30 F.3d 1365,

 1367 (11th Cir. 1994)). “There are three types of federal subject matter jurisdiction: “(1)
Case 1:21-cv-22162-CMA Document 5 Entered on FLSD Docket 06/11/2021 Page 2 of 4

                                                             CASE NO. 21-22162-CIV-ALTONAGA


 jurisdiction under a specific statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C.

 [section] 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C. [section] 1332(a).” McQueary

 v. Fla., 812 F. App’x 911, 913 (11th Cir. 2020) (alterations added; quotation marks and citations

 omitted).

         “Federal-question jurisdiction exists if the cause of action arises from the Constitution,

 laws, or treaties of the United States.” Id. (citing 28 U.S.C. § 1331). “A complaint alleging a

 violation of a federal statute as an element of a state cause of action does not confer jurisdiction

 under [section] 1331 unless Congress has provided for a private, federal cause of action for the

 violation.” Id. (alteration added; citation omitted). Diversity jurisdiction exists when a plaintiff

 and a defendant are citizens of different states, and the amount in controversy exceeds $75,000.00.

 See 28 U.S.C. § 1332(a); see also Wyke v. Polk Cnty. Sch. Bd., 129 F.3d 560, 566 (11th Cir. 1997)

 (“Absent diversity of citizenship, a plaintiff must present a ‘substantial’ federal question in order

 to invoke the district court’s jurisdiction.” (citation omitted)).

         In the Complaint, Plaintiff, a Miami-Dade County resident, names Victoria Bourland,

 Gabriella Cerruto, Lucy Iturrey, and Barbara Mendizabal as Defendants, all of whom are Miami-

 Dade County residents. (See Compl. 2–3). Plaintiff states her claims are based on federal question

 jurisdiction; yet, she alleges the Court has jurisdiction pursuant to sections 770.01, 836.11, 836.07,

 836.01, 914.13, 843.21, and 843.167, Florida Statutes. (See Compl. 3). Florida state statutes

 cannot create federal question jurisdiction. Despite referring to race and civil rights in her

 Supplement (see generally Suppl.), Plaintiff clearly identifies her causes of action in the

 Complaint: “Defendants are responsible for the defamatory allegation, both slanderous and

 libelous.” (Id. 4; see also Suppl. 4 (investigative reports “still contain[] fraudulent information,

 the defamation, libel and slander by these individuals to a child was done with malice and hate.”



                                                    2
Case 1:21-cv-22162-CMA Document 5 Entered on FLSD Docket 06/11/2021 Page 3 of 4

                                                           CASE NO. 21-22162-CIV-ALTONAGA


 (alteration added)). These state-law claims do not invoke any violations of the United States

 Constitution or federal law.

         Plaintiff further alleges her damages are as follows: “Physical Damages & Punitive

 Damage[,] Monetary Damages from each defendant[,] $15,000 each defendant[,] not exceed [sic]

 75,000.” (Compl. 4 (alterations added)). Plaintiff has failed to allege any claim or claims giving

 rise to federal question jurisdiction; nor do Plaintiff’s allegations meet the requirements of federal

 diversity jurisdiction. Plaintiff’s Complaint is thus subject to dismissal for lack of subject matter

 jurisdiction.

         Plaintiff’s Complaint also constitutes an impermissible shotgun pleading. A shotgun

 pleading makes it “virtually impossible to know which allegations of fact are intended to support

 which claim(s) for relief.” Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364,

 366 (11th Cir. 1996). Shotgun pleadings “disregard Federal Rule of Civil Procedure 10(b)’s

 preference that discrete claims be pled in separate counts when doing so would facilitate the clear

 presentation of the issues.” Warner v. City of Marathon, 718 F. App’x 834, 839 (11th Cir. 2017).

 These types of pleadings “fail . . . to give the defendants adequate notice of the claims against them

 and the grounds upon which each claim rests.” Weiland v. Palm Beach Cnty. Sheriff’s Off., 792

 F.3d 1313, 1323 (11th Cir. 2015) (alteration added; footnote call number omitted).

         Here, the Complaint commits the sins of (1) “not separating into a different count each

 cause of action or claim for relief;” and (2) “asserting multiple claims against multiple defendants

 without specifying which of the defendants are responsible for which acts or omissions, or which

 of the defendants the claim is brought against.” Id. at 1323 (footnote call numbers omitted).

 Specifically, Plaintiff brings (what appear to be) multiple causes of action against Defendants in a

 single-space, four-page, one-paragraph narrative. (See generally Suppl.). Plaintiff must — but



                                                   3
Case 1:21-cv-22162-CMA Document 5 Entered on FLSD Docket 06/11/2021 Page 4 of 4

                                                          CASE NO. 21-22162-CIV-ALTONAGA


 does not — set forth the elements of her claim or claims, specify the Defendant or Defendants

 against whom each claim is brought, state the facts giving rise to each claim, and identify whether

 any of her claims are brought pursuant to any specific federal statute or allege a claim (or claims)

 that arise under federal law. The Court cannot do Plaintiff’s job for her.

        Accordingly, it is ORDERED AND ADJUDGED that the Complaint [ECF No. 1] is

 DISMISSED without prejudice, and the Clerk is directed to close the case. The Application to

 Proceed in District Court Without Prepaying Fees or Costs [ECF No. 3] is DENIED as moot.

        DONE AND ORDERED in Miami, Florida, this 11th day of June, 2021.



                                                      _________________________________
                                                      CECILIA M. ALTONAGA
                                                      UNITED STATES DISTRICT JUDGE

 cc:    Venit Jean Baptiste, pro se




                                                  4
